Citation Nr: 1735510	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  13-24 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left carpal tunnel syndrome, to include as secondary to service connected status post fracture, left radius and internal fixation.

2.  Entitlement to service connection for a left shoulder impingement, to include as secondary to service connected status post fracture, left radius and internal fixation.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1977 through September 1980 and January 1981 through November 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The Veteran's left carpal tunnel syndrome is not etiologically related to service.

2.  The Veteran's left shoulder impingement syndrome is not related to his service connected status post fracture, left radius and internal fixation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2016).

2.  The criteria for service connection of left shoulder impingement syndrome have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection may be granted, on a secondary basis, for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Service connection may be presumed for certain chronic diseases, to include arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2016). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2016).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2016).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The first requirement for any service connection claim is evidence of the presence of a disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Left Carpal Tunnel Syndrome

The Veteran contends that he is entitled to service connection for left carpal tunnel syndrome, as the claimed disability is the result of his left radius and internal fixation.  More specifically, the Veteran made complaints of stiffness in the left hand due to pain in his upper forearm.  

In 1978 the Veteran had a left radial shaft and open reduction internal fixation was done with plate and screws.  In November 1985, the Veteran was service connected for a left forearm fracture.  The Veteran has consistently reported pain in his left hand from May 1999 through to his diagnosis with left hand carpal tunnel syndrome in May 2010.

In a May 2010 VA examination, the examiner, an orthopedic surgeon, opined that the left carpal tunnel syndrome was less likely as not caused by or the result of the service connected left forearm fracture.  The rationale provided was the lack of scientific evidence to support the claim that carpal tunnel syndrome "would be present much later, after the fracture has healed."

In a January 2011 statement by a VA treating physician, the physician opined that the Veteran's carpal tunnel syndrome was as likely as not a result of the injury he sustained during service.  The physician did not provide an explanation for this opinion, nor was there a discussion of the medical evidence.  The conclusion alone does not provide sufficient detail for the Board to make a fully informed evaluation as to whether or not the claimed disabilities should be service connected.  As a result, the Board finds this medical opinion to be of little probative value.

In a September 2014 VA examination the examiner opined that the left carpal tunnel syndrome is not due to his left forearm fracture.  The rationale provided was that the onset of the claimed disability was many years after the surgery, making it less likely related to the surgery.  The examiner opined that the carpal tunnel syndrome could be due to the Veteran's diabetes or his job with a jack hammer.

To the extent that the Veteran himself suggests that his left carpal tunnel syndrome is caused/aggravated by other service connected disabilities, the Board finds that the Veteran is not competent to offer such an opinion.  The evidence does not show that the Veteran has medical training or expertise that would make him competent to provide an opinion on a medical matter such as the etiology of carpal tunnel syndrome.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  

The VA examiner opinions in this matter are the most probative evidence of record; the examiners took a full history, conducted appropriate testing and provided an explanation for their opinions.  Moreover, the Board finds that the May 2010 examiner's opinion is afforded extra weight on account of him being an orthopedic surgeon.  

Thus, the Board finds that the preponderance of the evidence is against a finding that his left carpal tunnel syndrome is related to service, or any event of, manifested within one year of service, or caused/aggravated by other service connected disabilities.  The most 

Accordingly, the Board finds that the preponderance of the evidence weighs against the claim for service connection for left carpal tunnel syndrome and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Left Shoulder Impingement 

The Veteran contends that he is entitled to service connection for left shoulder impingement, as the claimed disability is the result of his service connected left forearm fracture.  More specifically, the Veteran made complaints of occasional pain in his left shoulder, but reported being mainly asymptomatic.

In a May 2010 VA examination, the examiner, an orthopedic surgeon, opined that the Veteran's left shoulder impingement was not related to his service connected left forearm fracture.  The rationale provided was the lack of scientific evidence to support development of impingement due to a forearm fracture.  The examiner noted that the left shoulder demonstrated symptoms suggestive of chronic rotator cuff pathology, and the presence of mild degenerative joint disease.  The examiner reasoned that these were more likely caused by the Veteran's age and activities. 

In a January 2011 statement by a VA treating physician, the physician opined that the Veteran's left shoulder impingement was as likely as not a result of the injury he sustained during service.  The physician did not provide a rationale for this opinion, nor was there a discussion of the medical evidence.  The conclusion alone does not provide sufficient detail for the Board to make a fully informed evaluation as to whether or not the claimed disabilities should be service connected.  As a result, the Board finds this medical opinion to be of little probative value.

In a September 2014 examination, the examiner opined that the Veteran's left shoulder impingement was not caused or aggravated by the left forearm fracture.  The rationale provided was that the fracture location would have no effect on the Veteran's left shoulder.  The examiner noted that shoulder impingement is due to a degenerative process at the shoulder itself.  

To the extent that the Veteran himself suggests that his left shoulder impingement is caused/aggravated by other service connected disabilities, the Board finds that the Veteran is not competent to offer such an opinion.  The evidence does not show that the Veteran has medical training or expertise that would make him competent to provide an opinion on a medical matter such as the etiology of left shoulder impingement.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009)

The VA examiner opinions in this matter are the most probative evidence of record; the examiners took a full history, conducted appropriate testing and provided an explanation for their opinions.  Moreover, the Board finds that the May 2010 examiner's opinion is afforded extra weight on account of him being an orthopedic surgeon.  

Thus, the Board finds that the preponderance of the evidence is against a finding that his left shoulder impingement is related to service, or any event of, manifested within one year of service, or caused/aggravated by other service connected disabilities.

Accordingly, the Board finds that the preponderance of the evidence weighs against the claim for service connection for left shoulder impingement and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

ORDER

Entitlement to service connection for left carpal tunnel syndrome, to include as secondary to service connected status post fracture, left radius and internal fixation, is denied.

Entitlement to service connection for a left shoulder impingement, to include as secondary to service connected status post fracture, left radius and internal fixation, is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


